Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 10, 13 – 14, 22 – 23, 25 – 30, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2020/0382240 A1 incorporating US Provisional Application Number 62/615078) in view of XU et al. (US 2020/0119864 A1).

	Regarding claim 1, Centonza discloses a method for PDCP duplication configuration over E1 comprising the features:
a method comprising:
receiving, by a central unit user plane (CU-UP) node from a central unit control plane (CU-CP) node [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; see also Figure 5 and sections 0138 – 0139; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated], one or more messages that indicate:
configuration of packet duplication for a bearer associated with a wireless device [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; see also Figure 5 and sections 0138 – 0139; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated], and
activation of the packet duplication [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; see also Figure 5 and sections 0138 – 0139; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated]; and
sending, by the CU-UP node [Centonza: see Figure 5 and sections 0138 – 0139], and 
based on the one or more messages, packets and duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139; if packet duplication is enabled, CU-UP sends the original packet and the duplicated version of the original packets on the GTP-U tunnels].

However, Centonza does not explicitly disclose the features comprising:
sending, by the CU-UP node, via at least one distrusted unit (DU), to the wireless device.

XU discloses a communications processing method and communications apparatus comprising the features:
sending, by the CU-UP node, via at least one distrusted unit (DU), to the wireless device [XU: see Figures 1B – 1C & 1H and sections 0104 - 0105 & sections 0110 – 0112; see also sections 0166 - 0173].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 2, Centonza further discloses the features comprising:
The method of claim 1, wherein the one or more messages comprise a configuration message indicating a bearer configuration request for the wireless device [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated; for example, the CU-CP sends an explicit notification to the CU-UP over the E1 interface using a dedicated E1AP message or by adding a new information element (IE) to an existing E1AP message such as the E1AP Bearer Setup Request and/or the E1AP Bearer Modification Request (section 0091)].

Regarding claim 5, Centonza further discloses the features comprising:
the method of claim 1, further comprising:
after receiving the one or more messages [Centonza: see Figure 4 and sections 0134 – 0137 & Figure 5 and section 0138 – 0139; see also Figures 1 – 3 and section 0097 & sections 0085 – 0094; CU-CP may send E1AP Bearer Setup Request with new IE indicating DRB1 uses PDCP duplication (Figure 4, step 1 or Figure 5, step 1)], 
sending, by the CU-UP node to the CU-CP node, one or more second messages comprising uplink tunnel information, for the bearer [Centonza: see Figure 4 and sections 0134 – 0137 & Figure 5 and section 0138 – 0139; see also Figures 1 – 3 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Setup Response with two UL TEIDs (first and second uplink tunnel endpoint identifiers) for DRB1 (Figure 4, step 3 or Figure 5, step 3)], comprising:
a first uplink tunnel endpoint identifier for a first tunnel for uplink packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Setup Response with two UL TEIDs (first and second uplink tunnel endpoint identifiers) for DRB1 (Figure 5, step 2)], and
a second uplink tunnel endpoint identifier for a second tunnel for duplicated uplink packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated; the CU-UP may assign uplink tunnel endpoint identifiers (UL TEIDs) for the first F1-U tunnel (first logical channel) and second F1-U tunnel (second logical channel) and include the identifiers in the notification to the CU-UP (figure 5, step 2)].


the method of claim 5, further comprising:
after sending the one or more second messages [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Setup Response with two UL TEIDs (first and second uplink tunnel endpoint identifiers) for DRB1 (Figure 5, step 2)], 
receiving, from the CU-CP node, a configuration update message indicating downlink tunnel information for the bearer [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Modification Request with tow DL TEIDs for DRB1 (Figure 5, step 7)].

Regarding claim 7, Centonza further discloses the features comprising:
the method of claim 1, further comprising:
receiving, by the CU-UP node from the CU-CP node, one or more messages indicating deactivation of the packet duplication [Centonza: see Figure 5 and sections 0138 – 0139 & Figures 1 – 4 and section 0097 & sections 0085 – 0094; CU-CP uses Activate PDCP duplication message (Figure 5, step 9) to activate PDCP duplication and uses De-activate PDCP duplication message (Figure 5, step 10) to deactivate packet duplication]; and
based on the one or more messages indicating the deactivation, discontinuing the sending of the duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139 & Figures 1 – 4 and section 0097 & sections 0085 – 0094; CU-CP uses Activate PDCP duplication message (Figure 5, step 9) to activate PDCP duplication and 

Regarding claim 8, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising:
the method of claim 1, further comprising:
based on status information associated with the CU-CP node, deactivating, by the CU-UP node, the packet duplication.
XU discloses a communications processing method and communications apparatus comprising the features:
the method of claim 1, further comprising:
based on status information associated with the CU-CP node, deactivating, by the CU-UP node, the packet duplication [XU: see section 0168].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 9, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising:
the method of claim 1, further comprising:
based on status information associated with the at least one DU, deactivating, by the CU-UP node, the packet duplication.
XU discloses a communications processing method and communications apparatus comprising the features:
the method of claim 1, further comprising:
based on status information associated with the at least one DU, deactivating, by the CU-UP node, the packet duplication [XU: see section 0169].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 10, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising:
the method of claim 1, further comprising:
based on status information received by the CU-UP node, deactivating the packet duplication, wherein the status information comprises indications of one or more of: 	a hardware load,
a load of an N2 interface between the CU-UP node and a core network entity, 
a load of an F1 interface between the CU-UP node and the at least one DU,
a composite available capacity group, or 
a network slice overload.

the method of claim 1, further comprising:
based on status information received by the CU-UP node, deactivating the packet duplication, wherein the status information comprises indications of one or more of: 	a hardware load [XU: see sections 0168 – 0169],
a load of an N2 interface between the CU-UP node and a core network entity, 
a load of an F1 interface between the CU-UP node and the at least one DU [XU: see sections 0168 – 0169],
a composite available capacity group, or 
a network slice overload.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 13, Centonza further discloses the features comprising:
the method of claim 1, wherein the packet duplication comprises packet data convergence protocol (PDCP) packet duplication [Centonza: see sections 0123 – 0133].

Regarding claim 14, Centonza discloses a method for PDCP duplication configuration over E1 comprising the features:
a method comprising:
receiving, by a central unit user plane (CU-UP) node from a central unit control plane (CU-CP) node, one or more messages indicating activation of packet duplication for a bearer associated with a wireless device [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 0062 – 0073 & Figures 3 – 6 & 9 and sections 0097 & sections 0085 – 0094; see also Figure 7 and section 0099 & Figure 8 and section 0100;  CU-CP, which selects the appropriate CU-UP(s) for the requested services for the UE, may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated];
sending, by the CU-UP node, and based on the one or more messages, packets and duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 0062 – 0073 & Figures 3 – 6 & 9 and sections 0097 & sections 0085 – 0094; see also Figure 7 and section 0099 & Figure 8 and section 0100;  CU-CP, which selects the appropriate CU-UP(s) for the requested services for the UE, may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated]; and
receiving, by the CU-UP node from the CU-CP node, one or more messages indicating deactivation of the packet duplication [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 0062 – 0073 & Figures 3 – 6 & 9 and sections 0097 & sections 0085 – 0094; see also Figure 7 and section 0099 & Figure 8 and section 0100;  CU-CP, which selects the appropriate CU-UP(s) for the requested services for the UE, may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be deactivated]; and 
based on the one or more messages indicating the deactivation, discontinuing the sending of the duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 0062 – 0073 & Figures 3 – 6 & 9 and sections 0097 & sections 0085 – 0094; see also Figure 7 and section 0099 & Figure 8 and section 0100;  CU-CP, which selects the appropriate CU-UP(s) for the requested services for the UE, may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be deactivated; the CU-UP stops duplicating the original packet].

However, Centonza does not explicitly disclose the features comprising:
sending, by the CU-UP node via at least one distributed unit (DU), to the wireless device, packets and duplicated versions of the packets;
XU discloses a communications processing method and communications apparatus comprising the features:
sending, by the CU-UP node via at least one distributed unit (DU), to the wireless device, packets and duplicated versions of the packets [XU: see Figures 1B – 1C & 1H and sections 0104 - 0105 & sections 0110 – 0112; see also sections 0166 – 0173].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].



Regarding claim 22, Centonza discloses a method for PDCP duplication configuration over E1 comprising the features:
a central unit user plane (CU-UP) node comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the CU-UP node to:
receive, from a central unit control plane (CU-CP) node [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; see also Figure 5 and sections 0138 – 0139;  CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated], one or more messages that indicate:
configuration of packet duplication for a bearer associated with a wireless device [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; see also Figure 5 and sections 0138 – 0139; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated], and
activation of the packet duplication [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; see also Figure 5 and sections 0138 – 0139; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated]; and
send [Centonza: see Figure 5 and sections 0138 – 0139], and 
based on the one or more messages, packets and duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139; if packet duplication is enabled, CU-UP sends the original packet and the duplicated version of the original packets on the GTP-U tunnels].

However, Centonza does not explicitly disclose the features comprising:
send, via at least one distrusted unit (DU), to the wireless device.
XU discloses a communications processing method and communications apparatus comprising the features:
send, via at least one distrusted unit (DU), to the wireless device [XU: see Figures 1B – 1C & 1H and sections 0104 - 0105 & sections 0110 – 0112; see also sections 0166 - 0173].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 23, Centonza further discloses the features comprising:
the CU-UP node of claim 22, wherein the one or more messages comprise a configuration message indicating a bearer configuration request for the wireless device [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be 

Regarding claim 25, Centonza further discloses the features comprising:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
after receiving the one or more messages [Centonza: see Figure 4 and sections 0134 – 0137 & Figure 5 and section 0138 – 0139; see also Figures 1 – 3 and section 0097 & sections 0085 – 0094; CU-CP may send E1AP Bearer Setup Request with new IE indicating DRB1 uses PDCP duplication (Figure 4, step 1 or Figure 5, step 1)], 
send, to the CU-CP node, one or more second messages comprising uplink tunnel information, for the bearer [Centonza: see Figure 4 and sections 0134 – 0137 & Figure 5 and section 0138 – 0139; see also Figures 1 – 3 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Setup Response with two UL TEIDs (first and second uplink tunnel endpoint identifiers) for DRB1 (Figure 4, step 3 or Figure 5, step 3)], comprising:
a first uplink tunnel endpoint identifier for a first tunnel for uplink packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Setup Response with two UL TEIDs (first and second uplink tunnel endpoint identifiers) for DRB1 (Figure 5, step 2)], and
a second uplink tunnel endpoint identifier for a second tunnel for duplicated uplink packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-CP may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated; the CU-UP may assign uplink tunnel endpoint identifiers (UL TEIDs) for the first F1-U tunnel (first logical channel) and second F1-U tunnel (second logical channel) and include the identifiers in the notification to the CU-UP (figure 5, step 2)].

Regarding claim 26, Centonza further discloses the features comprising:
the CU-UP node of claim 25, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
after sending the one or more second messages [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Setup Response with two UL TEIDs (first and second uplink tunnel endpoint identifiers) for DRB1 (Figure 5, step 2)], 
receive, from the CU-CP node, a configuration update message indicating downlink tunnel information for the bearer [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Modification Request with tow DL TEIDs for DRB1 (Figure 5, step 7)].

Regarding claim 27, Centonza further discloses the features comprising:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
receive, from the CU-CP node, one or more messages indicating deactivation of the packet duplication [Centonza: see Figure 5 and sections 0138 – 0139 & Figures 1 – 4 and section 0097 & sections 0085 – 0094; CU-CP uses Activate PDCP duplication message (Figure 5, step 9) to activate PDCP duplication and uses De-activate PDCP duplication message (Figure 5, step 10) to deactivate packet duplication]; and
based on the one or more messages indicating the deactivation, discontinue sending of the duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139 & Figures 1 – 4 and section 0097 & sections 0085 – 0094; CU-CP uses Activate PDCP duplication message (Figure 5, step 9) to activate PDCP duplication and uses De-activate PDCP duplication message (Figure 5, step 10) to deactivate packet duplication].

Regarding claim 28, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on status information associated with the CU-CP node, deactivate the packet duplication.
XU discloses a communications processing method and communications apparatus comprising the features:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on status information associated with the CU-CP node, deactivate the packet duplication [XU: see section 0168].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 29, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on status information associated with the at least one DU, deactivate the packet duplication.
XU discloses a communications processing method and communications apparatus comprising the features:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on status information associated with the at least one DU, deactivate the packet duplication [XU: see section 0169].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication 

Regarding claim 30, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on status information received by the CU-UP node, deactivating the packet duplication, wherein the status information comprises indications of one or more of: 	a hardware load,
a load of an N2 interface between the CU-UP node and a core network entity, 
a load of an F1 interface between the CU-UP node and the at least one DU,
a composite available capacity group, or 
a network slice overload.
XU discloses a communications processing method and communications apparatus comprising the features:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on status information received by the CU-UP node, deactivating the packet duplication, wherein the status information comprises indications of one or more of: 	a hardware load [XU: see sections 0168 – 0169],
a load of an N2 interface between the CU-UP node and a core network entity, 
a load of an F1 interface between the CU-UP node and the at least one DU [XU: see sections 0168 – 0169],
a composite available capacity group, or 
a network slice overload.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 33, Centonza further discloses the features comprising:
the CU-UP node of claim 22, wherein the packet duplication comprises packet data convergence protocol (PDCP) packet duplication [Centonza: see sections 0123 – 0133].

Regarding claim 35, Centonza discloses a method for PDCP duplication configuration over E1 comprising the features:
a central unit user plane (CU-UP) node comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the CU-UP node to: 
receive, from a central unit control plane (CU-CP) node, one or more messages indicating activation of packet duplication for a bearer associated with a wireless device [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 
send, and based on the one or more messages, packets and duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 0062 – 0073 & Figures 3 – 6 & 9 and sections 0097 & sections 0085 – 0094; see also Figure 7 and section 0099 & Figure 8 and section 0100;  CU-CP, which selects the appropriate CU-UP(s) for the requested services for the UE, may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be configured and activated]; and
receive, from the CU-CP node, one or more messages indicating deactivation of the packet duplication [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 0062 – 0073 & Figures 3 – 6 & 9 and sections 0097 & sections 0085 – 0094; see also Figure 7 and section 0099 & Figure 8 and section 0100;  CU-CP, which selects the appropriate CU-UP(s) for the requested services for the UE, may send explicit or implicit notification to the CU-UP that packet duplication, for a DRB, to be deactivated]; and 
based on the one or more messages indicating the deactivation, discontinue the sending of the duplicated versions of the packets [Centonza: see Figure 5 and sections 0138 – 0139; see also Figures 1 - 2 and sections 0062 – 0073 & Figures 3 – 6 & 9 and sections 0097 & sections 0085 – 0094; see also Figure 7 and section 0099 & Figure 8 

However, Centonza does not explicitly disclose the features comprising:
send, via at least one distributed unit (DU), to the wireless device, packets and duplicated versions of the packets;
XU discloses a communications processing method and communications apparatus comprising the features:
sending, by the CU-UP node via at least one distributed unit (DU), to the wireless device, packets and duplicated versions of the packets [XU: see Figures 1B – 1C & 1H and sections 0104 - 0105 & sections 0110 – 0112; see also sections 0166 – 0173].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].


5.	Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2020/0382240 A1 incorporating US Provisional Application Number 

Regarding claim 4, Centonza further discloses the features comprising:
the method of claim 1, wherein the one or more messages comprise channel information, for the bearer, comprising:
a first identifier of a first  channel for the packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Modification Request with tow DL TEIDs for DRB1 (Figure 5, step 7)], and 
a second identifier of a second channel for the duplicated versions of the packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Modification Request with tow DL TEIDs for DRB1 (Figure 5, step 7)].

However, Centonza and XU do not explicitly disclose the features comprising the features:
the method of claim 1, wherein the one or more messages comprise logical channel information, for the bearer, comprising:
a first logical channel identifier of a first logical channel for the packets; and
a second logical channel identifier of a second logical channel for the duplicated versions of the packets. 
WANG discloses a system and method for supporting PDCP duplication comprising the features:
the method of claim 1, wherein the one or more messages comprise logical information, for the bearer, comprising:
a first logical channel identifier of a first logical channel for the packets [WANG: see Figures 1 - 8 and sections 0279 - 0312; gNB-CU transmits to a gNB-DU a request message of configuring a data radio bearer supporting a PDCP duplication function; the request message may contain information including: (1) the information indicating the support of the PDCP duplication function (sections 0285 - 0289), (2) Part of all of configuration information of at least one RLC entity corresponding to the data radio bearer (section 0290), (3) Identifier information and/or configuration information of a logic channel corresponding to at least one configured RLC entity for the data radio bearer (section 0291), (4) Configuration information of at least one tunnel (sections 0292), (5) Information about a correspondence between tunnels and RLC entities; each data bearer has two tunnels, two RLC entities, and identifier and configuration information of a logic channel corresponding to each RLC entity (sections 0293 - 0312); therefore, each data bearer has a first tunnel and a second tunnel; the first tunnel has a correspondence to a first RLC entity (associated with a first logic channel identifier); also, the second tunnel has a correspondence to a second RLC entity (associated with a second logic channel identifier)], and
a second logical channel identifier of a second logical channel for the duplicated versions of the packets [WANG: see Figures 1 - 8 and sections 0279 - 0312; gNB-CU transmits to a gNB-DU a request message of configuring a data radio bearer supporting a PDCP duplication function; the request message may contain information including: (1) the information indicating the support of the PDCP duplication function 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of WANG in order to provide a more robust system that improves the reliability of data transmission [WANG: see section 0019].

Regarding claim 24, Centonza further discloses the features comprising:
the CU—UP node of claim 22, wherein the one or more messages comprise channel information, for the bearer, comprising:
a first identifier of a first  channel for the packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Modification Request with tow DL TEIDs for DRB1 (Figure 5, step 7)], and 
a second identifier of a second channel for the duplicated versions of the packets [Centonza: see Figures 1 – 9 and section 0097 & sections 0085 – 0094; CU-UP may send E1AP Bearer Modification Request with tow DL TEIDs for DRB1 (Figure 5, step 7)].

However, Centonza and XU do not explicitly disclose the features comprising the features:
the method of claim 1, wherein the one or more messages comprise logical channel information, for the bearer, comprising:
a first logical channel identifier of a first logical channel for the packets; and
a second logical channel identifier of a second logical channel for the duplicated versions of the packets. 

WANG discloses a system and method for supporting PDCP duplication comprising the features:
the method of claim 1, wherein the one or more messages comprise logical channel information, for the bearer, comprising:
a first logical channel identifier of a first logical channel for the packets [WANG: see Figures 1 - 8 and sections 0279 - 0312; gNB-CU transmits to a gNB-DU a request message of configuring a data radio bearer supporting a PDCP duplication function; the request message may contain information including: (1) the information indicating the support of the PDCP duplication function (sections 0285 - 0289), (2) Part of all of configuration information of at least one RLC entity corresponding to the data and
a second logical channel identifier of a second logical channel for the duplicated versions of the packets [WANG: see Figures 1 - 8 and sections 0279 - 0312; gNB-CU transmits to a gNB-DU a request message of configuring a data radio bearer supporting a PDCP duplication function; the request message may contain information including: (1) the information indicating the support of the PDCP duplication function (sections 0285 -0289), (2) Part of all of configuration information of at least one RLC entity corresponding to the data radio bearer (section 0290), (3) Identifier information and/or configuration information of a logic channel corresponding to at least one configured RLC entity for the data radio bearer (section 0291), (4) Configuration information of at least one tunnel (sections 0292, (5) Information about a correspondence between tunnels and RLC entities; each data bearer has two tunnels, two RLC entities, and identifier and configuration information of a logic channel corresponding to each RLC entity (sections 0293 - 0312); therefore, each data bearer has a first tunnel and a second tunnel; 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of WANG in order to provide a more robust system that improves the reliability of data transmission [WANG: see section 0019].


6.	Claims 11 – 12, 15 – 17, 31 – 32, and 36 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2020/0382240 A1 incorporating US Provisional Application Number 62/615078) in view of XU et al. (US 2020/0119864 A1) and further in view of Jonsson et al. (US 2020/0127766 A1 incorporating US Provisional Application Number 62/633996).

Regarding claim 11, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the method of claim 1, further comprising: 
deactivating, by the CU-UP node, the packet duplication; and
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the deactivation of the packet duplication.

the method of claim 1, further comprising: 
deactivating, by the CU-UP node, the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the deactivation of the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that provides for suitable metrics to be sent from the DU to the CU [Jonsson: see sections 0009 – 0010].

Regarding claim 12, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the method of claim 1, further comprising:
activating, by the CU-UP node and based on status information received by the CU-UP node, packet duplication, wherein the status information comprises one or more of: 
status information associated with the CU-CP node, or 
status information associated with the at least one DU, and
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the activation by the CU-UP node.
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
the method of claim 1, further comprising:
activating, by the CU-UP node and based on status information received by the CU-UP node, packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the status information comprises one or more of: 
status information associated with the CU-CP node, or 
status information associated with the at least one DU [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], and
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the activation by the CU-UP node [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by 

Regarding claim 15, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising the features:
the method of claim 14, further comprising:
determining, by the CU-UP node and based on status information received by the CU-UP node after a second activation of the packet duplication, to perform a second deactivation of the packet duplication, wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU.
XU further discloses the features comprising:
determining, by the CU-CP node or DU and based on status information received after a second activation of the packet duplication, to perform a second deactivation of the packet duplication, wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU [XU: see sections 0155 – 0157 & sections 0168 – 0171; XU discloses that measurement reports (status information) may be generated periodically or on event-triggered basis and that packet duplication may be activated or deactivated based on the cell signal quality based on the cell signal quality or cell load information. Therefore, the activation and deactivation of packet duplication, which is based on the status information (e.g. cell signal quality or cell load), may occur a plurality of times during operation. For instance, after packet 
wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU [XU: see sections 0155 – 0157 & sections 0168 – 0171].

However, XU does not explicitly discloses the features comprising:
determining, by the CU-UP node and based on status information received by the CU-UP node.
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
determining, by the CU-UP node and based on status information received by the CU-UP node after a activation of the packet duplication, to perform a deactivation of the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU [Jonsson: see Figure 5 and sections 0041 – 0046].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that 

Regarding claim 16, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the method of claim 14, further comprising: 
activating, by the CU-UP node, the packet duplication; and
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the activation by the CU-UP node.
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
the method of claim 14, further comprising: 
activating, by the CU-UP node, the packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the activation by the CU-UP node [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that 

Regarding claim 17, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the method of claim 14, further comprising:
based on additional status information received by the CU-UP node, activating, by the CU-UP node, packet duplication, wherein the additional status information comprises one or more of: 
additional status information associated with the CU-CP node, or 
additional status information associated with the at least one DU, and
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
the method of claim 14, further comprising:
based on additional status information received by the CU-UP node, activating, by the CU-UP node, packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the additional status information comprises one or more of: 
additional status information associated with the CU-CP node, or
additional status information associated with the at least one DU [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that provides for suitable metrics to be sent from the DU to the CU [Jonsson: see sections 0009 – 0010].

Regarding claim 31, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to: 
deactivate the packet duplication; and
send, to the CU-CP node, one or more messages indicating the deactivation of the packet duplication.
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to: 
deactivate the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
send, to the CU-CP node, one or more messages indicating the deactivation of the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that provides for suitable metrics to be sent from the DU to the CU [Jonsson: see sections 0009 – 0010].

Regarding claim 32, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to: 
activate, based on status information received by the CU-UP node, packet duplication, 
wherein the status information comprises one or more of: 
status information associated with the CU-CP node, or 
status information associated with the at least one DU, and
send, to the CU-CP node, one or more messages indicating the activation by the CU-UP node.

the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to: 
activate, based on status information received by the CU-UP node, packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the status information comprises one or more of: 
status information associated with the CU-CP node, or 
status information associated with the at least one DU [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], and
send, to the CU-CP node, one or more messages indicating the activation by the CU-UP node [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that provides for suitable metrics to be sent from the DU to the CU [Jonsson: see sections 0009 – 0010].

Regarding claim 36, Centonza discloses all claimed limitations above. However, Centonza does not explicitly disclose the features comprising the features:
the CU-UP node of claim 35, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
determine, based on status information received by the CU-UP node after a second activation of the packet duplication, to perform a second deactivation of the packet duplication, 
wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU.
XU further discloses the features comprising:
determine, by the CU-CP node or DU and based on status information received after a second activation of the packet duplication, to perform a second deactivation of the packet duplication, wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU [XU: see sections 0155 – 0157 & sections 0168 – 0171; XU discloses that measurement reports (status information) may be generated periodically or on event-triggered basis and that packet duplication may be activated or deactivated based on the cell signal quality based on the cell signal quality or cell load information. Therefore, the activation and deactivation of packet duplication, which is based on the status information (e.g. cell signal quality or cell load), may occur a plurality of times during operation. For instance, after packet duplication is activated again (the second activation of packet duplication), the packet duplication may be deactivated based on the current status information];
wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU [XU: see sections 0155 – 0157 & sections 0168 – 0171].

However, XU does not explicitly discloses the features comprising:
determine, by the CU-UP node and based on status information received by the CU-UP node.
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
determining, by the CU-UP node and based on status information received by the CU-UP node after a activation of the packet duplication, to perform a deactivation of the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the status information comprises status information associated with one or more of the CU-CP node or the at least one DU [Jonsson: see Figure 5 and sections 0041 – 0046].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that provides for suitable metrics to be sent from the DU to the CU [Jonsson: see sections 0009 – 0010].


Regarding claim 37, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the CU-UP node of claim 35, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
activate the packet duplication; and
send, to the CU-CP node, one or more messages indicating the activation by the CU-UP node.
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
the CU-UP node of claim 35, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
activate the packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
send, to the CU-CP node, one or more messages indicating the activation by the CU-UP node [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that 

Regarding claim 38, Centonza and XU disclose all claimed limitations above. However, Centonza and XU do not explicitly disclose the features comprising the features:
the CU-UP node of claim 35, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to: 
based on additional status information received by the CU-UP node, activate packet duplication, wherein the additional status information comprises one or more of: 
additional status information associated with the CU-CP node, or 
additional status information associated with the at least one DU, and
Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
the CU-UP node of claim 35, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on additional status information received by the CU-UP node, activate packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the additional status information comprises one or more of: 
additional status information associated with the CU-CP node, or
additional status information associated with the at least one DU [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0060; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of Jonsson in order to provide a more robust system that provides for suitable metrics to be sent from the DU to the CU [Jonsson: see sections 0009 – 0010].

7.	Claims 18 – 20 and 39 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 2020/0127766 A1 incorporating US Provisional Application Number 62/633996) in view of XU et al. (US 2020/0119864 A1).

Regarding claim 18, Jonsson discloses a NR user plane signaling controlled triggering of PDCP duplication comprising the features:
a method comprising:
based on status information received by a central unit user plane (CU-UP) node, activating, by the CU-UP node, packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0046; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the status information comprises one or more of:
status information associated with a central unit control plane (CU-CP) node, or
status information associated with a distributed unit (DU) [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0046; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions];
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the activation [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
based on the activation, sending packets and duplicated versions of the packets [Jonsson: see section 0006 – 0007 & section 0011].
However, Jonsson does not explicitly disclose the features comprising:
based on the activation, sending, via the DU and to a wireless device, packets and duplicated versions of the packets.
XU discloses a communications processing method and communications apparatus comprising the features:
based on the activation, sending, via the DU and to a wireless device, packets and duplicated versions of the packets [XU: see Figures 1B – 1C & 1H and sections 0104 - 0105 & sections 0110 – 0112; see also sections 0166 – 0173].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jonsson by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 19, Jonsson further discloses the features comprising:
the method of claim 18, wherein the status information comprises
indications of one or more of:
a hardware load,
a load of an N2 interface between the CU-UP node and a core network entity, 
a load of an FI interface between the CU-UP node and the DU [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 – 0046; see also claims 30 & 34 – 35], 
a composite available capacity group, or 
a network slice overload.

Regarding claim 20, Jonsson further discloses the features comprising:
the method of claim 18, further comprising:
deactivating, by the CU-UP node, the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
sending, by the CU-UP node to the CU-CP node, one or more messages indicating the deactivation of the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].


a central unit user plane (CU-UP) node comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processor, cause the CU-UP node to:
based on status information received by CU-UP node, activating packet duplication [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0046; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions], 
wherein the status information comprises one or more of:
status information associated with a central unit control plane (CU-CP) node, or
status information associated with a distributed unit (DU) [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 - 0046; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions];
send, to the CU-CP node, one or more messages indicating the activation [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
based on the activation, send packets and duplicated versions of the packets [Jonsson: see section 0006 – 0007 & section 0011].
However, Jonsson does not explicitly disclose the features comprising:
based on the activation, send, via the DU and to a wireless device, packets and duplicated versions of the packets.
XU discloses a communications processing method and communications apparatus comprising the features:
based on the activation, send, via the DU and to a wireless device, packets and duplicated versions of the packets [XU: see Figures 1B – 1C & 1H and sections 0104 - 0105 & sections 0110 – 0112; see also sections 0166 – 0173].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jonsson by incorporating techniques of XU in order to provide a more robust system that provides a communication method to manage various types of information in a duplication mode [XU: see section 0006].

Regarding claim 40, Jonsson further discloses the features comprising:
the CU-UP node of claim 39, wherein the status information comprises
indications of one or more of:
a hardware load,
a load of an N2 interface between the CU-UP node and a core network entity, 
a load of an FI interface between the CU-UP node and the DU [Jonsson: see sections 0011 – 0012 & Figure 5 and sections 0041 – 0046; see also claims 30 & 34 – 35], 
a composite available capacity group, or 
a network slice overload.

Regarding claim 41, Jonsson further discloses the features comprising:
the CU-UP node of claim 39, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
deactivate the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions]; and
send, to the CU-CP node, one or more messages indicating the deactivation of the packet duplication [Jonsson: see sections 0011 – 0012; the CU-UP may decide whether to activate or deactivate data duplication and indicate to the CU-CP the results of the decisions].


8.	Claims 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2020/0382240 A1 incorporating US Provisional Application Number 62/615078) in view of XU et al. (US 2020/0119864 A1) and further in view of WANG et al. (US 2020/0162211 A1).

	Regarding claim 21, Centonza further discloses the features comprising:
	the method of claim 1, further comprising::
based on the receiving the one or more messages, obtaining, by the CU-UP node, duplicated uplink packet data convergence protocol (UL PDCP) packets received from at least one of: 
the at least one DU or the wireless device Centonza: see Figure 5 and sections 0138 – 0139 & Figures 1 – 4 and section 0097 & sections 0085 – 0094; Centonza discloses the CU-UP may establish two uplink channels/tunnels to receive, when packet duplication is enabled, original and duplicated PDCP from a single DU or two DUs].
However, Centonza and XU do not explicitly disclose the features comprising:
discarding duplicated uplink packet data convergence protocol (UL PDCP) packets received from at least one of: 
the at least one DU or the wireless device.
WANG-2211 discloses a system and method for PDCP duplication function comprising the features:
discarding duplicated uplink packet data convergence protocol (UL PDCP) packets received from at least one of: 
the at least one DU or the wireless device [WANG-2211: see sections 0317 – 0322; the uplink PDCP PDUs (original and duplicated) are received by the gNB-CU from the gNB-DU; the gNB-CU may discard a duplicated PDCP PDU. Therefore, the combination of Centonza and WANG-2211 discloses that the CU-UP receives the original and duplicated PDCPs from the DU(s) and that the CU-UP may discard the duplicated PDCP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza with XU by incorporating techniques of WANG-2211 in order to provide a more robust system that improves the reliability of data transmission [WANG: see section 0019].


	the CU-UP node of claim 22, wherein the instructions, when executed by the one or more processors, further cause the CU-UP node to:
based on the receiving the one or more messages, obtain duplicated uplink packet data convergence protocol (UL PDCP) packets received from at least one of: 
the at least one DU or the wireless device Centonza: see Figure 5 and sections 0138 – 0139 & Figures 1 – 4 and section 0097 & sections 0085 – 0094; Centonza discloses the CU-UP may establish two uplink channels/tunnels to receive, when packet duplication is enabled, original and duplicated PDCP from a single DU or two DUs].
However, Centonza and XU do not explicitly disclose the features comprising:
discard duplicated uplink packet data convergence protocol (UL PDCP) packets received from at least one of: 
the at least one DU or the wireless device.
WANG-2211 discloses a system and method for PDCP duplication function comprising the features:
discard duplicated uplink packet data convergence protocol (UL PDCP) packets received from at least one of: 
the at least one DU or the wireless device [WANG-2211: see sections 0317 – 0322; the uplink PDCP PDUs (original and duplicated) are received by the gNB-CU from the gNB-DU; the gNB-CU may discard a duplicated PDCP PDU. Therefore, the combination of Centonza and WANG-2211 discloses that the CU-UP receives the original and duplicated PDCPs from the DU(s) and that the CU-UP may discard the duplicated PDCP].


Response to Arguments
9.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUVENA W LOO/           Examiner, Art Unit 2473        

                                                                                                                                                                                     /KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473